NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT

JOSE GUERRERO LOZANO, JR.,                   )
                                             )
             Appellant,                      )
                                             )
v.                                           )    Case No. 2D17-3051
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed February 28, 2018.

Appeal from the Circuit Court for
Collier County; Frederick R. Hardt, Judge.

Jose Guerrero Lozano, Jr., pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


             Affirmed.


KELLY, KHOUZAM, and CRENSHAW, JJ., Concur.